Title: To Benjamin Franklin from Henry Laurens, 10 September 1782
From: Laurens, Henry
To: Franklin, Benjamin


Sir.
Nantes 10th. septemr. 1782.
I had the honor of addressing you under the 3d Inst. requesting you to procure & transmit a Passport for myself & family to go out of this Kingdom into England—this Morning I am advised from London that the proper document of leave to re-enter the latter, had been obtained & would be forwarded to Mr. Ginett at Versailles. I shall therefore begin my journey within eight & forty hours, but my strength will not admit of rapid traveling; if you shall not have sent on the Passport before this waits on you, be pleased to direct it to me at the House of Monsr. Pierre Bernard Calais, where it will overtake me. I beg leave to repeat the offers of my best services & the assurances of being with great Esteem & Respect Sir. Your most Obedient & most humble servant
Henry Laurens
His Excellency Benjamin Franklin Esquire Passy.
 
Addressed: His Excellency / Benjamin Franklin Esquire / Minister Plenepotentiary / from the United States of America / &c &c / Passy.
Notation: Henry Laurens 10 Sept. 1782.
